Mr. Justice Scholfield delivered the opinion of the Court: This appeal is from a judgment of the county court of Alexander county, against a lot of ground owned by the Illinois Central Bailroad Company, on which is a large grain elevator, for delinquent taxes. The only question for our consideration is, whether the property is exempt from taxation, under section 22 of the company’s charter. We held in Illinois Central Railroad Co. v. Irvin, 72 Ill. 452, that the taxes from the payment of which the legislature intended to relieve appellant by this section, were only such as it, as a railroad corporation, would otherwise be liable to pay upon its property acquired in the prosecution of its business in constructing and operating the lines of railway described in its charter. That freight houses, elevators, etc., constructed and used solely for the purpose of enabling the company to perform its duty as a common carrier, are exempt from taxation, we think is beyond question; but the company has no more authority, under its charter, to enter upon the business of warehousing, generally, than it has to enter upon that of merchandizing, and property, therefore, devoted to such a use, not being within the contemplation of its charter, can not be within the exemption. ' The rule is familiar, that the party alleging exemption from taxation must affirmatively show that the property claimed to be exempt is so in fact. The proof here is hardly sufficient. It is true, that a witness of unquestioned integrity testified that “the elevator is used to hold grain that is unloaded from Illinois Central cars, and also grain that is to be carried away on them; ” but he also further testified, the building “is occupied by Halliday Brothers, under a contract; * * * they hold the elevator as agents of-the Illinois Central Bailroad Company, and pay that company a compensation in money, exactly how, or what amount, I do not remember. ” This clearly excludes the idea that the elevator is used exclusively by the company in the exercise of its franchise as a common carrier, and it does not affirmatively sho.w that the elevator is used exclusively for the storage of grain shipped, or to be shipped, on the company’s railroad. The evidence does not show that grain shipped, or to be shipped, on the company’s railroad, must, to enable the company to conveniently discharge its duty to shippers and consignees, pass through this elevator; and it does appear, from the evidence quoted, that it is rented or let to private parties for a stipulated compensation. We are not convinced there is error in the judgment below. It will therefore be affirmed. Judgment affirmed.